Per Curiam,
This case is by no means free from difficulty, but a careful examination of the evidence leads us to believe that substantial justice has been done by the verdict. The proceedings relating to the claim for exemption by Mrs. Bush, as widow, were admissible. Although the petition was not signed by her, the proceeding was by her authority and she accepted the money raised thereby. This was a fact to the benefit of wMch the defendant was. entitled. The recording of a deed is prima facie evidence of *165delivery to the grantee bnt it is not conclusive. It was competent for the defendant therefore to show such facts as would fairly lead the jury to conclude that the deeds to Mrs. Bush and Mrs. Logan were never delivered. The question was for the jury upon the evidence in this case. None of the assignments of error is sustained. The judgment is affirmed.